Case 1:15-cv-05830-RJD-SMG Document 69 Filed 09/16/19 Page 1 of 2 PageID #: 8340



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  MADELAINE CHOCOLATE
  NOVELTIES,
                                Plaintiff,
                                                               ORDER
               - against -
                                                               15CV 5830(RJD)(SMG)
  GREAT NORTHERN INSURANCE CO.,

                                Defendant.
                                                      X

 DEARIE, District Judge:

        Plaintiff Madelaine Chocolate Novelties ("Plaintiff or "Madelaine") filed a motion to

 stay damages discovery, bifurcate liability and damages for trial purposes and proceed as soon as

 possible to a trial on liability pursuant to its insurance policy with Defendant Great Northern

 Insurance Co.("Defendant" or "Great Northern"). Upon reviewing the parties' submissions,

 ECF Nos.65 and 68,as well as the transcript of the proceedings held before Magistrate Judge

 Gold on August 22, 2019, ECF No. 64, Plaintiffs motion to stay damages discovery is denied.

 Plaintiffs motion to bifurcate is denied with leave to renew at the conclusion of damages

 discovery.

        First, proceeding with damages discovery is the prudent course of action, capable of

 resolving this case most efficiently. Indeed, staying damages discovery could result in two

 different trials with two different juries—a result that makes little sense and would surely result

 in duplicative efforts for both the Court and the parties. Even if the Court ultimately determines

 bifurcation is appropriate, it would be most efficient to try liability and damages seriatim, before

 the same jury. Second, notwithstanding representations from Plaintiff to the contrary, it is

 unlikely the parties can make meaningful settlement progress in the absence of at least some

 narrowly-tailored and expeditiously-executed damages discovery. Though Plaintiff argues
Case 1:15-cv-05830-RJD-SMG Document 69 Filed 09/16/19 Page 2 of 2 PageID #: 8341



  Defendant's loss estimate, prior to denying coverage, is a sufficient anchor point for any

  discussion on damages. Defendant points out that the "replacement cost" calculated in the loss

  estimate is not the only appropriate damages metric. The Court agrees that additional discovery

  is warranted to flesh out Plaintiffs claim for damages.

         The Court expects the parties to work in earnest to conduct damages discovery as

  efficiently as possible and to resolve any disputes, with the assistance of Magistrate Judge Gold,

  without delay. Damages discovery must conclude by February 21, 2020, ECF No. 67, and the

  parties must be trial ready by April 2020. The Court will, if necessary, revisit bifurcation at the

  conclusion of damages discovery.

         Accordingly, Plaintiffs motion to stay damages discovery is denied. Plaintiffs motion

  to bifurcate is denied with leave to renew at the close of damages discovery.

  SO ORDERED.


  Dated: Brooklyn, New York
         September /^,2019                                s/Raymond J. Dearie

                                                        RAY^MgNO J. DEARIE
                                                        United States District Judge
